Citation Nr: 1634429	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-16 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of paint fume inhalation.   

2.  Entitlement to service connection for right hand disability.  

3.  Entitlement to service connection for right ankle disability.  

4.  Entitlement to service connection for residuals of a head injury, to include cerebral ataxia.

5.  Entitlement to an effective date earlier than December 7, 2010, for the grant of service connection for right knee disability.      

6.  Entitlement to an effective date earlier than December 7, 2010, for the grant of service connection for left knee disability.       

7.  Entitlement to an initial rating in excess of 10 percent for service-connected right knee degenerative joint disease.  
8.  Entitlement to an initial rating in excess of 10 percent for service-connected right knee instability.    

9.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee degenerative joint disease.  

10. Entitlement to an initial rating in excess of 30 percent for service-connected degenerative joint disease, plantar fasciitis, and pes planus, bilateral feet, with hammer toe of second toe left foot.  

11. Entitlement to a total disability rating based on individual unemployability (TDIU).  

12. Entitlement to special monthly compensation (SMC) based on the need for aid and attendance/housebound.  


REPRESENTATION

Appellant (Veteran) represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1977 to August 1983.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2011, February 2012, and September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which is the Agency of Original Jurisdiction (AOJ) in this matter.     

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been included in the record.  The record consists of electronic claims files and has been reviewed.  

The service connection claims for right ankle disability and residuals of head injury are addressed in the REMAND portion of the decision below along with the claims for higher disability ratings, and the TDIU and SMC claims.  Each claim will be REMANDED to the AOJ.


FINDINGS OF FACT

1.  On June 22, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting withdrawal of the appeal for service connection for residuals of inhalation of paint fumes. 

2.  The Veteran's right hand disability as likely as not relates to active service.  

3.  On December 7, 2010, VA received the Veteran's claim to service connection for bilateral knee disability.    

4.  VA did not receive prior to December 7, 2010 any correspondence expressing the Veteran's intent to claim service connection for knee disability.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran regarding the issue of service connection for residuals of paint fume inhalation have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for degenerative changes in the 5th and 3rd fingers of the right hand have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for an effective date earlier than December 7, 2010, for the grant of service connection for right knee disability, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).   

4.  The criteria for an effective date earlier than December 7, 2010, for the grant of service connection for left knee disability, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, on June 22, 2015 and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran during his hearing in which he stated that he wanted to withdraw from appellate consideration the appeal regarding service connection for residuals of paint fume inhalation.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed. 

II.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify the Veteran was satisfied by way of several letters sent to the Veteran since December 2010.  The letters informed him of his duty and VA's duty for obtaining evidence.  In addition, the letters notified the Veteran regarding claims for service connection, and regarding effective dates and disability ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, VA readjudicated the claims decided here in Statements of the Case (SOCs).  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained. 

VA obtained the Veteran's STRs, and available post-service medical records relevant to his claims, to include private and VA treatment records, and medical records from the Social Security Administration (SSA).  VA provided the Veteran with VA compensation examinations into his claims.  Moreover, VA afforded the Veteran the opportunity to give oral testimony before the Board, which he did in June 2015.   

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned VLJ noted the appellate issues decided herein at the beginning of the hearing, and discussed the types of evidence that would support the claims.  Further, neither the Veteran nor his representative has challenged the adequacy of the hearing by asserting that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

For the aforementioned reasons, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

III.  Service Connection

The Veteran claims that he incurred right hand disability during service as the result of multiple injuries to his right hand.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the evidence documents that the Veteran has current right hand disability.  The Veteran underwent VA examination in October 2012.  Following an examination of the Veteran's right hand, to include x-ray examination, the examiner noted abnormal findings of "[h]ealed fractures of the proximal phalanx of the 5th finger and of the proximal metaphyseal-diaphyseal junction of the 3rd
metacarpal."  The examiner also noted arthritis in the right hand.  

The evidence also documents that the Veteran injured his right hand during service.  Several STRs dated in the early 1980s refer to multiple injuries to the fingers on the Veteran's right hand as the result of falling during training, and of a tank hatch closing on the hand.  The records indicate swelling, possible fracture, painful motion, discoloration, and treatment with a splint.  

On the questions of whether the current right hand disability relates to injuries during service, the evidence is in equipoise.  See Gilbert and Alemany, supra.  The only examiner who provided an opinion on the matter stated that the Veteran did not have current right hand disability.  However, the opinion is of limited probative value inasmuch as, in the same report, the examiner noted the x-ray results identifying arthritis and residuals of right hand injuries.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Further, the Veteran has asserted that he has experienced a continuity of symptomatology of hand pain since the documented hand injuries during service.  He is competent to provide this evidence because lay persons are competent to attest to symptoms that may be observed or sensed, such as pain and limitation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the foregoing, the Board cannot find that the evidence preponderates against the claim, or that the current right hand disability is likely unrelated to the injuries during service.  This is therefore an appropriate case in which to invoke VA's doctrine of reasonable doubt, and grant the claim to service connection.  38 U.S.C.A. § 5107(b).  

IV.  Earlier Effective Date for Service Connection

The Veteran claims entitlement to an effective date earlier than December 7, 2010  for the grant of service connection for right and left knee disability.  Specifically, he claims entitlement to an effective date in 2008 when he submitted his claims for service connection to his representative.  

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on specific claim form prescribed by the Secretary, and available online or at the local Regional Office.  Given that the appeal involves correspondence prior to that date, the pre-amendment rules follow.
Prior to March 2015, a "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Mere presence of evidence in the record of the existence of a disability does not establish an intent to seek service connection.  To establish a claim, the Veteran must assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35   (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding that, while the Board must interpret a veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the veteran).  Indeed, VA's duty to adjudicate all claims reasonably raised does not require VA to anticipate a claim for a particular benefit where no intention to raise it was expressed.  See Brannon, supra. 

A statement received on December 7, 2010, from the Veteran's then-authorized representative (since revoked), indicates that the Veteran submitted his service connection claim for knee disability to his representative in March 2008.  The statement further indicates that the claims were not forwarded to VA until December 7, 2010.  The Veteran asserts that this administrative mishap should form the basis of an earlier effective date.  

It is clear that the Veteran formed an interest in gaining service connection for knee disability prior to December 7, 2010.  Further, it is clear that he had bilateral knee disability prior to December 7, 2010.  Nevertheless, the fact remains that VA did not receive the claim until then.  In short, the controlling date in this matter is the date of claim for service connection on December 7, 2010.  That is the "later" date.  

The law is clear that the effective date for service connection based on an original claim is not based on the date the condition began, or on the date the Veteran formed an interest in filing a claim.  Indeed, the effective date cannot be any earlier than date of receipt of claim.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  A review of the record reveals no claim to service connection for knee disability prior to that received on December 7, 2010.  That date is, therefore, the proper assigned effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.     
 
As the preponderance of the evidence is against the Veteran's claims to earlier effective dates, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b).   


ORDER
	
The appeal regarding service connection for residuals of paint fume inhalation is dismissed.

Service connection for degenerative changes in the 5th and 3rd fingers of the right hand is granted.  

Entitlement to an effective date earlier than December 7, 2010, for the grant of service connection for right knee disability, is denied.    

Entitlement to an effective date earlier than December 7, 2010, for the grant of service connection for left knee disability, is denied.    


REMAND

A remand is warranted for the issues remaining on appeal for the following reasons.  

First, the Veteran should be provided with an additional VA examination into his service connection claim for a right ankle disability.  The record contains a September 2011 VA report addressing his claim to direct service connection.  However, the report contains an opinion which does not directly address whether the documented in-service right ankle injury in May 1983 relates to current disability.  Further, the record contains no medical opinion regarding whether current right ankle disability relates to service-connected feet and/or knee disabilities.  38 C.F.R. § 3.310.  

Second, the Veteran should be provided an additional VA examination into his service connection claim for residuals of head injury.  March 1981 STRs document the Veteran's complaints of injury due to a tank latch falling on his head and document his complaints of cold like symptoms which he attributed to paint fume inhalation.  STRs also document multiple complaints of headaches during service.  Further, the Veteran asserts that he injured his head during field training earlier in service in 1978.  The Veteran underwent VA examination into this claim in October 2012.  Subsequently, two reports and opinions were provided in the record.  One report and opinion addresses the Veteran's complaints of headaches, and only states that it would be speculative to relate current headaches to service.  The other report and opinion specifically addresses traumatic brain injury, finding that the Veteran experienced such an injury during service and that current disability as likely as not relates to service.  But, in the supporting rationale offered for the nexus opinion, the examiner contradicted the finding, explaining instead that no current disorder relates to service.  Further, while both reports mention cerebral ataxia, and attribute the Veteran's neurological problems to that disorder, neither examiner addresses whether the ataxia is - as the Veteran has asserted - a residual of the in-service head injuries.  Another examination should be provided to the Veteran, therefore.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Third, the Veteran indicated during his Board hearing that his service-connected knee and foot disabilities have significantly worsened since the most recent VA examination in 2013.  A new orthopedic examination should be provided to him.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Fourth, the claims for SMC and a TDIU are inextricably intertwined with the higher initial rating claims so a decision on these claims should be suspended until the other claims have been resolved.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  

Lastly, any outstanding VA treatment records should be included in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any outstanding VA treatment records.  The most recent VA treatment records in the claims file are dated in May 2013.  

2.  After the above development has been completed, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his right ankle disability, and of any head disability.  Review of the entire file is required.  

(a)  Right Ankle:  

(1)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that a right ankle disability was caused by service or is otherwise related to active military service?

Please discuss the STRs detailing a right ankle injury during service in May 1983.  (VBMS, document labeled Medical Treatment Record - Government Facility, receipt date 1/26/1998, page 24 of 75). Further, the Veteran's lay contentions must be considered and weighed in deciding whether a nexus exists between service and any right ankle disability diagnosed during the appeal period (i.e., since December 2010).  

(ii) If the answer to (i) is negative, is it at least as likely as not that right ankle disability is proximately due to or the result of one or more of the Veteran's service-connected disorders to include foot and knee disabilities? 

In answering question (ii), please discuss the November 2015 private podiatry report of record.  (VBMS, document labeled Medical Treatment Record - Non-Government Facility, receipt date 11/10/2015).

(iii) If the answers to (i) and (ii) are negative, is it at least as likely as not that right ankle disability has been aggravated (i.e., permanently worsened beyond the natural progress) by a service-connected disorder to include foot and knee disabilities? 

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder.

The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

(b)  Residuals of Head Injury:

(i)  What are the Veteran's current head/neurological disabilities?

(ii)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that a current head/neurological disability (e.g., cerebral ataxia) was caused by service or is otherwise related to active military service?

Please discuss the STRs detailing head injury during service and complaints of headaches during service, to include STRs noting a head injury in March 1981 during which a tank latch reportedly fell on the Veteran's head and caused swelling, headaches, a bump, a laceration, and a "possible" concussion. (VBMS, document labeled Medical Treatment Record - Government Facility, receipt date 1/26/1998, page 41 of 75).  Please also indicate whether the Veteran's complaints of symptoms in March 1981, related to inhalation of paint fumes, is relevant here.  (VBMS, document labeled Medical Treatment Record - Government Facility, receipt date 1/26/1998, pages 43-44 of 75).  Further, the Veteran's lay contentions must be considered and weighed in deciding whether a nexus exists between service and any brain disorder diagnosed during the appeal period (i.e., since December 2010).  

The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for an appropriate VA examination to determine the severity of his knee and foot disabilities.  Any indicated tests should be accomplished, and the Veteran's lay assertions should be noted and assessed by the examiner in determining the severity of the knee and foot disabilities.  The examiner should review the claims file prior to examination.  

Further, the examiner should comment on a finding noted in an October 2012 VA examination of the Veteran's head/neurological system indicating that cerebral ataxia affects function of the Veteran's upper and lower extremities.  

Range of motion testing must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.

4.  After all the above development has been completed, readjudicate the claims on appeal.  If an issue remains denied, the Veteran and his representative should be provided with a Supplemental SOC, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


